ON APPELLANT’S MOTION FOR REHEARING
MORRISON Presiding Judge.
Appellant now urges, and with much logic, that, since there was no way in which the trial judge could have complied with both the civil statutes and the Code of Criminal Procedure in the drawing of this special venire in this case, he should have followed the terms of Article 24, V.A.C.C.P., and ordered the sheriff to summon a special venire of his own choosing in accordance with the common law method of jury selection. Had the appellant requested the trial court to issue such an order and had he declined to do so, a different question would have been presented. But such is not the case before us here. For the first time on rehearing in this court does the appellant suggest that such was the proper method. In the trial court, his complaint was that the venire had not been selected from the jury *618wheel. Nowhere in the motion to quash the panel was it ever suggested that the panel was improperly drawn because they had not been selected by the sheriff. The sole prayer in said motion was that the 'case be continued “until a jury panel is available which has been properly drawn from a jury wheel which was filled according to law.”
Surely we would not reverse a conviction because of the failure of a trial judge to do something which he was never requested to do.
Remaining convinced that we properly disposed of this cause originally, the appellant’s motion for rehearing is overruled.